—Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.), rendered June 25, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 Vi years to life, unanimously affirmed.
Defendant validly waived his right to claim the legal, negotiated sentence is excessive (People v Seaberg, 74 NY2d 1, 9-10). Were we to review the claim, we would note that the factors presented by defendant in seeking a reduction of his sentence were known to, and considered by, the sentencing court. Defendant was sentenced in accordance with his plea bargain and within statutory guidelines. Having received the benefit of his bargain, defendant should be bound thereby (People v Cipullo, 171 AD2d 432, lv denied 77 NY2d 993). Concur—Murphy, P. J., Sullivan, Milonas, Asch and Nardelli, JJ.